               Case 21-10993-CSS       Doc 9      Filed 07/14/21      Page 1 of 7



                      UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE UNITED STATES TRUSTEE
                             DISTRICT OF DELAWARE

---------------------------------Ƞ
                                   :
In re:                             :                 Chapter 11
                                   :
SOMETHING SWEET ACQUISITION, INC., :                 21-10992 (CSS)
                                   :                 Joint Administration Requested
               Debtor.             :
---------------------------------Ƞ
                                   :
In re:                             :                 Chapter 11
                                   :
SOMETHING SWEET, INC.,             :                 21-10993 (CSS)
                                   :                 Joint Administration Requested
               Debtor.             :                 341 Meeting Date: August 4, 2021, at 1:00
---------------------------------Ƞ                   p.m. (ET)

                   NOTICE OF TELEPHONIC SECTION 341 MEETING

       PLEASE TAKE NOTICE that the meeting of creditors pursuant to 11 U.S.C. §§ 341 and
343 (the “section 341 meeting”) in these cases, scheduled for August 4, 2021, at 1:00 p.m.
(ET), will be held telephonically.

        If you are receiving this notice, you have been identified as a party who may be a
creditor, i.e. someone who may be owed money by the Debtors. Creditors will receive
subsequent notice regarding any deadline for submitting a claim for monies owed, as well as the
procedures for doing so. Your telephonic participation in the section 341 meeting is not
required, is completely optional, and failure to attend will not affect your eligibility to file a
claim later. The purpose of the section 341 meeting is to provide creditors and parties in interest
an opportunity to examine the Debtors’ financial affairs. The purpose is not to address the
specific circumstances of each creditor.

        PLEASE FOLLOW the instructions below to ensure a smooth and efficient telephonic
section 341 meeting.

   o You must use a touch-tone phone.
   o If you have a choice, use a landline phone, instead of a cell phone.
   o Dial the call-in number, 1-866-621-1355, and then enter the passcode, 7178157, followed by a #
       sign.
   o Make the call from a quiet area where there is as little background noise as possible.
   o Mute your phone and do not speak until the U.S. Trustee counsel asks you to identify
     yourself or indicates you may pose questions. You will still be able to listen even when
     your phone is muted.
            Case 21-10993-CSS        Doc 9     Filed 07/14/21    Page 2 of 7



   o Unmute your phone when speaking.
   o When speaking, identify yourself.
   o Do not put the phone on hold at any time after the call is connected.
   o Once the meeting of creditors is finished, please hang up.
   o If you become disconnected before the meeting is finished, please call back.
   o The section 341 meeting will be recorded by the U.S. Trustee. Any other recordings are
     prohibited.
   o Neither the U.S. Trustee nor the Debtors may provide legal advice to any creditors.

        If you have any questions, you may contact Debtors’ proposed counsel: David Klauder,
Esq.; 1204 N. King Street, Wilmington, DE 19801; Tel: (302) 803-4600; e-mail: dklauder@bk-
legal.com

Dated: July 12, 2021                       ANDREW R. VARA
                                           UNITED STATES TRUSTEE
                                           REGIONS 3 AND 9

                                           By: /s/ Benjamin Hackman
                                           Benjamin A. Hackman, Esq.
                                           Trial Attorney
                                           United States Department of Justice
                                           Office of the United States Trustee
                                           J. Caleb Boggs Federal Building
                                           844 N. King Street, Room 2207, Lockbox 35
                                           Wilmington, DE 19801
                                 Case 21-10993-CSS                     Doc 9         Filed 07/14/21              Page 3 of 7
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 21-10993-CSS
Something Sweet, Inc.                                                                                                  Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                Page 1 of 5
Date Rcvd: Jul 12, 2021                                               Form ID: pdf341                                                         Total Noticed: 207
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Something Sweet, Inc., P.O Box 8238, New Haven, CT 06530-0238
16525062               + A-C Motor Express, 339-C Bliss Street, West Springfield, MA 01089-3442
16525063                 A.R. Fonda Mechanical Services LLC, Hamden, CT 06518
16525066                 ADM Corn Processing Division, PO Box 95202, Grapevine, TX 76099-9752
16525067               + ADM Milling Co., P.O. Box 487, Buffalo, NY 14240-0487
16525068                 AFCO, Alex C. Fergusson, LLC/AFCO ZEP, Lockbox 17319, Palatine, IL 60055-7319
16525064                 Abel Womack, P.O. Box 846031, Boston, MA 02284-6031
16525065               + Accord Financial, Inc., P.O. Box 6704, Greenville, SC 29606-6704
16525069               + Affinity Sales & Marketing, 2928 Walden Avenue, Depew, NY 14043-2615
16525070               + Aflac Insurance, 1932 Wynnton Road, Columbus, GA 31999-0002
16525071               + Agincourt Capital Partners, LLC, P.O. Box 1453, Millbrook, NY 12545-1453
16525072               + Ahold Financial Services, 3213 Paysphere Circle, Chicago, IL 60674-0001
16525073               + Airgas USA, PO Box 734445, Chicago, IL 60673-4445
16525074               + All American Waste, PO Box 360, East Windsor, CT 06088-0360
16525075                 Allegiance Retail Services, 485 Rte. 1 Siuth Bldg D - Suite 420, Iselin, NJ 08830
16525076               + Alliant Food Safety Labs, 1810 New Britain Avenue, Farmington, CT 06032-3114
16525077                 American Express, P.O. Box 1270, Newark, NJ 07101-1270
16525078               + American International Foods Inc., 8066 Fulton St. E., Ada, MI 49301-9100
16525079               + American Key Foods Products, LLC, 1 Reuten Drive, Closter, NJ 07624-2127
16525080               + Andreucci Trucking Inc., 77 Sackett Point Road, North Haven, CT 06473-3211
16525081               + Angel Equipment LLC, 1941 Johns Drive, Glenview, IL 60025-1615
16525082               + Arbon Equipment, 25464 Network Place, Chicago, IL 60673-1254
16525083               + Arctic Air Inc., PO Box 176, Beacon Falls, CT 06403-0176
16525084               + Axle Logistics, 835 N. Central Street, Knoxville, TN 37917-7122
16525085               + BA Carlson Trading Corp., 101 Village Square Plaza, Suite 2, Somers, NY 10589-2301
16525088               + BDI, P.O. Box 6286, Cleveland, OH 44194-8000
16525086               + Bake Mark USA LLC, PO Box 102566, Pasadena, CA 91189-0133
16525089               + Bedemco, Inc., 3 Barker Avenue, Suite 325, White Plains, NY 10601-1524
16525090               + Bender Plumbing, P.O. Box 8475, New Haven, CT 06530-0475
16525091               + Best Temps, P.O. Box 8475, New Haven, CT 06530-0475
16525092               + Big Y Foods, Inc., P.O. Box 3050, Springfield, MA 01101-3050
16525093               + Bjorkman Industrial Power Corp., 70 Finnell Drive, Weymouth, MA 02188-1198
16525094                 Bozzuto's Inc., Schoolhoue Road, Cheshire, CT 06410
16525095               + Budderfly, LLC, 2 Trap Fall Road, Suite, Shelton, CT 06484-7621
16525096               + Bunge Loders Croklaan, 1391 Timberlake Manor Pk, Chesterfield, MO 63017-6058
16525097               + Bunge Oil, Inc., 2612 Solution Center, Chicago, IL 60677-0001
16525098               + Bunzl Distribution, P.O. Box 402337, Atlanta, GA 30384-2337
16525099               + Burris Logistics, P.O. Box 536071, Pittsburgh, PA 15253-5902
16525100               + C.H. Robinson, Inc., P.O. Box 9121, Minneapolis, MN 55480-9121
16525111                 CPA Recruitment, Inc., 3430 South Service Road, Suite 205, Burlington, ON L7N 3T9
16525101               + Cambridge International, Inc., P.O. Box 74764, Chicago, IL 60694-4764
16525102               + Cargill Incorporated, P.O. Box 415927, Boston, MA 02241-5927
                           Case 21-10993-CSS                     Doc 9         Filed 07/14/21             Page 4 of 7
District/off: 0311-1                                            User: admin                                                                 Page 2 of 5
Date Rcvd: Jul 12, 2021                                         Form ID: pdf341                                                          Total Noticed: 207
16525103         +   Chase Pecan, 2803 West Wallace, San Saba, TX 76877-3838
16525104         +   Choptank Transport, P.O. Box 99, Preston, MD 21655-0099
16525105         +   Cintas Corporation, P.O. Box 630803, Cincinnati, OH 45263-0803
16525106         +   Comcast Business, P.O. Box 8587, Philadelphia, PA 19101-8587
16525108         +   Complete Labor and Staffing, 25 Nashua Rd, Unit E-3, Londonderry, NH 03053-3445
16525109         +   Concord Foods, Inc., 10 Minuteman Way, Brockton, MA 02301-7508
16525112         +   Creative Food Ingredients, Inc., 1 Lincoln Ave., Perry, NY 14530-1605
16525113         +   Creme's Unlimited Inc., 39633 Treasury Center, Chicago, IL 60694-9600
16525114         +   Custom Recycling Inc., 85 Defco Park Road, North Haven, CT 06473-1129
16525115         +   D&H Marketing Group, Inc., P.O. Box 1229, Burgaw, NC 28425-1229
16525116         +   D&W Fine Pack LLC, P.O. Box 203210, Dallas, TX 75320-3210
16525125         +   DOL OSHA, 915 Lafayette Blvd., Rm 309, Bridgeport, CT 06604-4706
16525117             Daniel Nunez, 23 Wheelers Farms Road, Milford, CT 06461
16525118         +   Daniel Zarnik, 465 Shelton Road, Trumbull, CT 06611-5135
16525119         +   Darifair Foods, Inc., 4131 Sunbeam Road, Jacksonville, FL 32257-6027
16525120         +   Dawn Food Products, P.O. Box 12465, Newark, NJ 07101-3444
16525121             DeLage Landen Financial Services, P.O. Box 41603, Philadelphia, PA 19101
16525122         +   Direct Energy Services, LLC, P.O. Box 32179, New York, NY 10087-2179
16525123         +   Display Pack, 650 West Street, Cedar Springs, MI 49319-9699
16525124             Division of Agriculture, The University, Attn: Business Office, 2301 S. University Avenue, Fayetteville, AR 72701
16525126         +   E.T. Oakes, 686 Old Willets Path, Hauppauge, NY 11788-4102
16525133         +   EW Electric Wholesalers Inc., P.O. Box 412485, Boston, MA 02241-2485
16525128         +   Eagle Product Inspection LLC, 1571 Northpointe Parkway, Lutz, FL 33558-5522
16525130         +   Elm City Ice Company, LLC, P.O. Box 8845, New Haven, CT 06532-0845
16525131         +   Essex Grain Products, P.O. Box 824208, Philadelphia, PA 19182-4208
16525132         +   Etter Engineering Company, 210 Century Drive, Bristol, CT 06010-7477
16525134         +   Expert Staffing, 120 Stafford Street, Worcester, MA 01603-1460
16525135         +   Fairbanks Scales, Inc., P.O. Box 419655, Kansas City, MO 64141-6655
16525136         +   Fire Protecting Testing, Inc., 1701 Highland Ave., #4, Cheshire, CT 06410-1244
16525137         +   Fire Protection Extinguishers, LLC, 1701 Highland Ave., Cheshire, CT 06410-1244
16525138         +   Flavorchem, 1525 Brook Drive, Downers Grove, IL 60515-1024
16525139         +   Focus Sales & Marketing, Inc., 74 Allison Way, East Haven, CT 06512-6004
16525140         +   Focus Sales and Marketing, Inc., 620 Enterprise Drive, Oak Brook, IL 60523-8812
16525141         +   Frontier Brokerage, P.O. Box 776111, Chicago, IL 60677-6111
16525142         +   Global Seal Corp., 2609 Oak Street, Santa Ana, CA 92707-3720
16525143         +   Goody's Hardware and Paint, LLC, 540 Main St., East Haven, CT 06512-2797
16525144         +   Graybar Electric Company, Inc., P.O. Box 414426, Boston, MA 02241-4426
16525145         +   H & M Bay, Inc., P.O. Box 418578, Boston, MA 02241-8578
16525147         +   HG Steinzmetz Machine Works Inc., 2 Turnage Lane, Bethel, CT 06801-2853
16525146         +   Harford Freezers, P.O. Box 7745, New Bedford, MA 02742-7745
16525148             Hinds-Bock, 2122 -22nd Street, Bothell, WA 98021
16525149         +   Hoffman Press, 30 Printer's Lane, New Haven, CT 06519-1812
16525150         +   Holton Food Products Company, 500 West Burlington Avenue, La Grange, IL 60525-2227
16525151         +   Honda Lease Trust, Violations Processing Center, P.O. Box 15186, Albany, NY 12212-5186
16525152         +   Hudson Electric & Building Services LLC, 594 Route 148, Killingworth, CT 06419-1107
16525153         +   IJ White Systems, 20 Executive Boulevard, Farmingdale, NY 11735-4710
16525154         +   Imondi Eggs, Imondi Foods, 104 Hay Street, West Warwick, RI 02893-2510
16525155         +   Ink Jet Tech, Inc., 51 South Shore Drive, Sturbridge, MA 01566-1017
16525156         +   Integrity Express Logistics, 62488 Collections Center, Chicago, IL 60693-0001
16525157         +   International Bakers Services, Inc., 1902 N. Sheridan Avenue, South Bend, IN 46628-1592
16525158         +   Interstate Warehousing, Dept. 78743, P.O. Box 78000, Detroit, MI 48278-0001
16525160         +   J & J Pecan, 1439 Whisper Mountain, San Antonio, TX 78258-3205
16525164         +   JJ Machines LLC, 86 Cain Drive, Brentwood, NY 11717-1265
16525168         +   JSO Associates Inc, P.O. Box 844680, Boston, MA 02284-4680
16525162         +   Jim Lines & Associates, 10508 Chestnut Hill, Fishers, IN 46037-9429
16525163         +   Jim Lines & Associates, LLC Sales, 8557 Bash St, Suite 208, Indianapolis, IN 46250-5525
16525165             Jokey Plastics North America, Inc., 150 Mitchell Street, 150 Mithcell St., Goderich, ON N7A 3X8
16525166        #+   Joseph Mandrillo, 5303 Willow Ridge Dr, Summerfield, NC 27358-7814
16525167             Joseph Thompson, 62 Lake Amenia Rd, Amenia, NY 12501
16525170         +   KB Ingrediesnt, 850 Clark Drive, Budd Lake, NJ 07828-4318
16525169         +   Kaman Ind. Technologies, P.O. Box 74566, Chicago, IL 60696-8566
16525171         +   Key Container Corp., P.O. Box 2370, 21 Campbell Street, Pawtucket, RI 02861-4005
16525172         +   Key Food, 1200 Sourh Avenue, Suite 103, Staten Island, NY 10314-3420
                           Case 21-10993-CSS                  Doc 9        Filed 07/14/21           Page 5 of 7
District/off: 0311-1                                         User: admin                                                       Page 3 of 5
Date Rcvd: Jul 12, 2021                                      Form ID: pdf341                                                Total Noticed: 207
16525173             Keymac Packaging Systems USA, 8201-1 Arrowhead Blvd., Charlotte, NC 28273
16525174         +   Keystone Paper & Box Company, Inc., 31 Edwin Road, South Windsor, CT 06074-2413
16525175         +   Larry Fox, 50 Broad. St, Apartment 21, Milford, CT 06460-3384
16525176         +   Lars Services Inc., P.O. Box 215, Swansea, MA 02777-0215
16525177         +   Lawrence Foods, 2200 Lunt Avenue, Elk Grove Village, IL 60007-5685
16525178         +   Lechler, Inc., 445 Kautz Road, Saint Charles, IL 60174-5301
16525179         +   Lineage Freight Management LLC, P.O. Box 101634, Pasadena, CA 91189-0029
16525180             Lineage Logistics LLC, 27627 Network Place, Round Lake, IL 60073
16525181             Lineage LogisticsPFS, LLC, 45 Campanelli Drive, Reading, PA 19612
16525182             Malnove, Inc., 1050 Canada Drive, Jacksonville, FL 32218
16525183         +   Markem-Image Corp., P.O. Box 3542, Boston, MA 02241-3542
16525184         +   McGinley Adhesives Inc., P.O. Box 150, Midland Park, NJ 07432-0150
16525187         +   Nellie & Joe's, 450 Sw 12 Ave., Pompano Beach, FL 33069-3504
16525188         +   New England Flour, 1 Huntington Quadrangle, Suite 1C04, Melville, NY 11747-4435
16525189         +   Newburg Egg Corp, 17 Novogrodsky Road, P.O. Box 175, Woodridge, NY 12789-0175
16525190         +   Novacart, P.O. Box 70579, Richmond, CA 94807-0579
16525191         +   Olam Americas Inc., P.O. Box 731254, Dallas, TX 75373-1254
16525192         +   Pacific Packaging Products, Inc., P.O. Box 697, Wilmington, MA 01887-0697
16525193         +   Pactiv, 29935 Network Place, Chicago, IL 60673-1299
16525194         +   Pawson Park LLC, 2 Wakefield Rd, Branford, CT 06405-5033
16525195         +   Peak Foods LLC, #774146 4146 Solution Center, Chicago, IL 60677-4001
16525196             Peakstone, 445 N. Wells treet, Suite 404, Chicago, IL 60654
16525197         +   Penske Truck Rental, P.O. Box 827380, Philadelphia, PA 19182-7380
16525198         +   Peterson Farms, P.O. Box 115, Shelby, MI 49455-0115
16525200         +   Prism Office Solutions, 75 School Ground Road, Branford, CT 06405-2890
16525201         +   Pro Plumbing and Drain Service LLC, 245 Paradise Ave., Hamden, CT 06514-2019
16525202         +   ProLabel, 4840 Hammond Industrial Drive, Cumming, GA 30041-3950
16525203         +   Pullman & Comley LLC, 850 Main Street, P.O. Box 7006, Bridgeport, CT 06601-7006
16525204         +   Q.P Equipment LLC, 205 Water St., Derby, CT 06418-1912
16525205         +   R&R Corrugated Packaging, 360 Minor Road, Bristol, CT 06010-8543
16525206         +   R.C. Fuller, P.O. Box 138, Garden City, NY 11530-0138
16525207             R.G. Sellers, R.G. Sellers Company, Dayton, OH 45439
16525216         +   RK Enviornmental Services, LLC, 768 Carver Avenue, Westwood, NJ 07675-2605
16525217         +   RSM US LLP, 5155 Payshpere Circle, Chicago, IL 60674-0001
16525208         +   Raymond Leasing Corp., P.O. Box 301590, Dallas, TX 75303-1590
16525209         +   Refrig-It Warehouse, 80 Campus Dr., Kearny, NJ 07032-6511
16525210         +   Regents Capital Corporation, 3200 Bristol Street, Suite 400, Costa Mesa, CA 92626-1800
16525212         +   Restaurant Depot, 181 Marsh Hill Road, Orange, CT 06477-3692
16525213         +   Revere Packaging, P.O. Box 679063, Dallas, TX 75267-9063
16525214         +   Rexel of America, LLC, P.O. Box 417803, Boston, MA 02241-7803
16525215         +   Richard Hiciano, 2866 Kings Bridge Terrace, Bronx, NY 10463-6061
16525218         +   Russ Kupjec, 23 Gunpowder Road, Glen Arm, MD 21057-9459
16525219         +   Russell Hall, P.O Box 734, Bridgeport, CT 06601-0734
16525224         +   SCS Systems, LLC, 24 Brookfield Rd, East Haven, CT 06512-1204
16525234         +   SPS Commerce, Inc., P.O. Box 205782, Dallas, TX 75320-5782
16525220         +   Salem Heights LLC, 323 North Avenue, Bridgeport, CT 06606-5125
16525221         +   Saybrook Corporate Opportunity Funds, 11400 W. Olympic Blvd., Suite 1400, Los Angeles, CA 90064-1579
16525222         +   Schiff Food Products Co. Inc., 994 Riverview, Totowa, NJ 07512-1129
16525223         +   Schwans Global Supply Chain, Inc., P.O. Box 860544, Minneapolis, MN 55486-0519
16525225         +   Sensient Color, 2515 Jefferson Ave., Saint Louis, MO 63106-1939
16525226             Siegel Egg Co., 90 Salem Road, Billerica, MA 01821
16525228         +   Soft Designs, Inc., 800 Village Walk, Suite 32806437, Guilford, CT 06437-2762
16525229         +   Source One Packaging LLC, 20 Commerce Drive, P.O. Box 13236, Hauppauge, NY 11788-0586
16525231         +   Sparks, 5 Spelman Road, Fairfield, NJ 07004-3480
16525232             Sparrow Enterprises LTD, 98R Condor Street, Boston, MA 02128
16525233         +   Speciality Packaging, 47 Leggett Street, East Hartford, CT 06108-1140
16525235         +   Staffing 360 Solutions Inc., P.O. Box 412554, Boston, MA 02241-2554
16525236         +   Stahlbush Island Farms, Inc., 3122 SE Stahlbush Island Rd., Corvallis, OR 97333-2709
16525237             Staples Advantage, PO Box 70242, Philadelphia, PA 19176-0242
16525238         +   Steadfast Staffing, LLC, P.O. Box 75343, Chicago, IL 60675-5343
16525239         +   Stonehard, P.O. Box 931946, Cleveland, OH 44193-0049
16525240         +   Stratas Foods LLC, P.O. Box 11407, Birmingham, AL 35246-0100
16525241         +   Sunteck Transport, P.O. Box 536665, Pittsburgh, PA 15253-5908
                                 Case 21-10993-CSS                     Doc 9         Filed 07/14/21              Page 6 of 7
District/off: 0311-1                                                  User: admin                                                                Page 4 of 5
Date Rcvd: Jul 12, 2021                                               Form ID: pdf341                                                         Total Noticed: 207
16525242               +   Sweet New England Co. Inc., P.O. Box 419341, Boston, MA 02241-9341
16525249               +   TIC GUMS-Ingredion, P.O. Box 409882, Atlanta, GA 30384-9882
16525243               +   The Bakery Connection, 131 Oak Street, Glastonbury, CT 06033-2380
16525244               +   The Hartford, P.O. Box 660916, Dallas, TX 75266-0916
16525245               +   The Hope Group, 700 Bedford Road, P.O. Box 840, Northborough, MA 01532-0840
16525246               +   The Loomis Company, P.O. Box 14354, Reading, PA 19612-4354
16525247               +   The Program, P.O. Box 278, Fogelsville, PA 18051-0278
16525248               +   Thomas Kores, 101 Hemlock Drive, Killingworth, CT 06419-2225
16525250               +   Torrington Supply Company, P.O. Box 2838, Waterbury, CT 06723-2838
16525252               +   Traffic Tech, Inc., 111 E. Wacker Drive, Chicago, IL 60601-4200
16525253              #+   Tricom Systems, Inc., 23 Gulf Street, Milford, CT 06460-4812
16525254               +   U.S. Complaince Corp., 520 3rd Street, Suite 100, Excelsior, MN 55331-1928
16525255               +   U.S. Premium Finance, P.O. Box 630035, Cincinnati, OH 45263-0035
16525260                   UPAC 2, 7605 Quail Ridge Trail, Rogers, MN 55374
16525257               +   Unicorr Packaging Group, 4282 Paysphere Circle, Chicago, IL 60674-0001
16525259               +   Universal Preserc - A- Chem, Inc., 2390 Park Center Drive, Mebane, NC 27302-9848
16525261                   Van Amerogen & Son Inc., 14 Bowell Street, Simcoe, Ontario, N3Y 4K2
16525262               +   Veritiv Operatibe Company, 7472 Collection Center Drive, Chicago, IL 60693-0001
16525263               +   Virginia Dare Extract Co., Inc., 882 Third Avenue, Brooklyn, NY 11232-1904
16525265               +   Waddington North America, Inc., P.O. Box 639592, Cincinnati, OH 45263-9592
16525266               +   Water Pollution Control Authority, P.O. Box 150486, Hartford, CT 06115-0486
16525267               +   WebtrauntStore, 40 Citation Lane, Lititz, PA 17543-7604
16525268               +   West River Property Management Co. LLC., 7 Ford Rd., Woodbridge, CT 06525-1707
16525269               +   Woodland Foods Ltd., P.O. Box 71852, Chicago, IL 60694-1852
16525199               +   pinnPack Packaging, 1151 Pacific Ave., Oxnard, CA 93033-2472

TOTAL: 193

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
cr                         Email/Text: houston_bankruptcy@LGBS.com
                                                                                        Jul 12 2021 20:03:00      Harris County, et al., Linebarger Goggan Blair &
                                                                                                                  Sampson LLP, c/o John P. Dillman, P.O. Box
                                                                                                                  3064, Houston, TX 77253-3064
16525087                   Email/Text: KTHORNTON@BAZZINI.COM
                                                                                        Jul 12 2021 20:03:00      Bazzini LLC, 1035 Mill Rd., Allentown, PA
                                                                                                                  18106
16525107               + Email/Text: documentfiling@lciinc.com
                                                                                        Jul 12 2021 20:03:00      Comcast Business (2), P.O. Box 70219,
                                                                                                                  Philadelphia, PA 19176-0219
16525110               + Email/Text: AccountsReceivable@coyote.com
                                                                                        Jul 12 2021 20:03:00      Coyote Logistics, LLC, P.O. Box 742636, Atlanta,
                                                                                                                  GA 30374-2636
16525123               + Email/Text: tdykstra@displaypack.com
                                                                                        Jul 12 2021 20:03:00      Display Pack, 650 West Street, Cedar Springs, MI
                                                                                                                  49319-9699
16525127               + Email/Text: dderusso@eagleleasing.com
                                                                                        Jul 12 2021 20:03:00      Eagle Leasing Company, P.O. Box 923, Orange,
                                                                                                                  CT 06477-0923
16525129               + Email/Text: bankruptcynotices@echo.com
                                                                                        Jul 12 2021 20:03:00      Echo Global Logistics Inc., Accounts Receivable,
                                                                                                                  22168 Network Place, Chicago, IL 60673-1221
16525159                   Email/Text: ipfscollectionsreferrals@ipfs.com
                                                                                        Jul 12 2021 20:03:00      IPFS Corporation, P.O. Box 100391, Pasadena,
                                                                                                                  CA 91189
16525185                   Email/Text: mpalmer@megacorplogistics.com
                                                                                        Jul 12 2021 20:03:00      MegaCorp Logistics, P.O. Box 1050, Wrightsville
                                                                                                                  Beach, NC 28480
16525211               + Email/Text: rwabankruptcy@rwater.com
                                                                                        Jul 12 2021 20:03:00      Regional Water Authority, 90 Sargent Drive, New
                                                                                                                  Haven, CT 06511-5966
16525227               + Email/Text: accounts.receivable@silliker.com
                                                                                        Jul 12 2021 20:03:00      Silliker, Inc., 3155 Paysphere Circle, Chicago, IL
                                                                                                                  60674-0001
16525230                   Email/Text: SCGBankruptcy@soconngas.com
                                                                                        Jul 12 2021 20:03:00      Southern Connecticut Gas, P.O. Box 9112,
                                                                                                                  Chelsea, MA 02150
16525251               + Email/Text: jwells@tql.com
                                Case 21-10993-CSS                    Doc 9       Filed 07/14/21            Page 7 of 7
District/off: 0311-1                                               User: admin                                                           Page 5 of 5
Date Rcvd: Jul 12, 2021                                            Form ID: pdf341                                                    Total Noticed: 207
                                                                                   Jul 12 2021 20:03:00     Total Quality Logistics, P.O. Box 634558,
                                                                                                            Cincinnati, OH 45263-4558
16525256               + Email/Text: accounts.receivable@uline.com
                                                                                   Jul 12 2021 20:03:00     ULINE, P.O. Box 88741, Chicago, IL 60680-1741
16525264               + Email/Text: scd_bankruptcynotices@grainger.com
                                                                                   Jul 12 2021 20:03:00     W.W. Grainger, Inc., Dept. 092 - 846465334,
                                                                                                            Palatine, IL 60038-0001

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
16525161                        J Anthony Express Inc., P.O. Box 246, WV 26951
16525186                        Navitas Credit Corp., Fishbowl - Lease
intp              *+            Bunge Loders Croklaan, 1391 Timberlake Manor Pk, Chesterfield, MO 63017-6058
16525258          ##+           United Dairy Machinery Corp., 301 Meyer Road, P.O. Box 257, Buffalo, NY 14224-0257

TOTAL: 2 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 14, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 12, 2021 at the address(es) listed below:
Name                             Email Address
David M. Klauder
                                 on behalf of Debtor Something Sweet Inc. dklauder@bk-legal.com

John P. Dillman
                                 on behalf of Creditor Harris County et al. houston_bankruptcy@publicans.com

U.S. Trustee
                                 USTPRegion03.WL.ECF@USDOJ.GOV


TOTAL: 3
